Case:21-10398-SDB Doc#:23 Filed:08/10/21 Entered:08/10/21 12:25:09                                        Page:1 of 1
                 IN THE UNITED STATES BANKRUPTCY COURT
                      SOUTHERN DISTRICT OF GEORGIA
                            AUGUSTA DIVISION

In the Matter of:                                                             )   Chapter 13
Latausha E Griffin                                                            )
4699 Storey Mill Rd                                                           )   Case No: 21-10398-SDB
Hephzibah, GA 30815                                                           )
                                                                              )

             MOTION TO DISMISS (BEFORE CONFIRMATION NO PAYMENT)

        COMES NOW, the Chapter 13 Trustee Huon Le, by and through counsel, and shows that the
above-named Debtor has not commenced making the payments proposed by the plan within thirty (30)
days after the plan was filed, in violation of U.S.C. Section 1326.

         WHEREFORE, said Trustee moves to dismiss the case.

         This 10th day of August 2021.

                                                          /s/ Jane Miller
                                                          Jane Miller, Attorney for
                                                          Chapter 13 Trustee Huon Le
                                                          Georgia Bar No. 256304

                                                NOTICE ON MOTION

        Pursuant to direction by the Court, notice is hereby given that unless the Debtor requests a
hearing in writing showing good cause to oppose this Motion within twenty-one (21) days of the date
shown below, the case shall be dismissed.

     COUNSEL IS ADVISED TO COMPLY WITH BANKRUPTCY RULE 9011 IN FILING
ANY SUCH REQUEST.

                                            CERTIFICATE OF SERVICE

       The undersigned hereby certifies that copies of this Motion to Dismiss (Before Confirmation No
Payment) have been forwarded by either electronic or first-class mail, postage prepaid, to the
above-named Debtor and the parties whose name appears below, on the 10th day of August 2021.
Duncan & Brow, Attorneys At Law, 2608 Commons Blvd Ste A, Augusta, GA 30909


                                                          /s/ Yvonne Ogbuefi
                                                          Office of the Chapter 13 Trustee
                                                          Post Office Box 2127
                                                          Augusta, GA 30903-2127
